DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 14, 2022 has been entered.

Claim Rejections - 35 USC § 112
Claims 2 and 12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Applicant’s Specification discloses a tensile strength of 100-200 N/inch, as opposed to the claimed 50 N/inch.
 	Examiner seeks clarification on the units of the tensile strength measurement, traditionally the units would be N/inch2.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5, 7-8, 10-15, 17-18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Slayter, et al. (US 3,050,427) in view of Konagai, et al. (US 2015/0044455) and Minami (US 2006/0091780).

	In reference to Claim 1, Slayter discloses a glass mat comprising: an assembly of glass fibers consisting essentially of glass fibers (6:44-51) wherein the assembly of glass fibers are dimensionally constrained to reduce voids between the assembly of glass fibers (5:6, Items 75 & 76, confining belts) and a binder composition comprising an organic resin (9:48-49).
Konagai discloses a glass mat ([0038]-[0039]) comprising: an assembly of glass fibers ([0038]-[0039]), wherein the assembly of glass fibers are substantially randomly oriented with a tensile anisotropy of less than about 6 in any two directions, wherein the tensile anisotropy is the ratio of a tensile strength of the glass mat taken in the two directions ([0031]-[0032], [0161], [0165], [0172], [0180], [0186], [0195], [0201], [0207], [0214], [0220], [0226]); and wherein the glass mat has a surface roughness ([0141]).
It would have been obvious to one of ordinary skill in the art to complete the glass mat of Slayter using the tensile strength ratio of Konagai because when the ratio does not exceed 1.3 it is defined to be excellent in isotropy ([0031]).
Slayter does not disclose a binder composition comprising an organic resin; wherein the glass mat has a surface roughness more than about 10% lower than an equivalent glass mat having an assembly of naturally packed glass fibers with an equivalent fiber diameter size.
Minami discloses a glass mat ([0062]) comprising: a binder composition comprising an organic resin ([0041], [0237]); wherein the glass mat has a surface roughness ([0057]-[0058]) (Examiner is interpreting this to meet the limitation of a root-mean-square deviation of the surface when measured with an Optical Surface Profilometer of more than about 10% lower than an equivalent glass mat having an assembly of naturally packed glass fibers with an equivalent fiber diameter size, because Minami polishes the surface to reach the desired surface roughness).
It would have been obvious to one of ordinary skill in the art to complete the glass mat of Slayter using the surface roughness of Minami because Minami polishes the surface to reach a desired surface roughness ([0057]-[0058]).

	In reference to Claim 2, modified Slayter discloses the glass mat of Claim 1, as described above.
	Konagai discloses the glass mat has a dry tensile strength measured by American Roofing Manufacturer Association, test method 4-82 of about 50 N/inch to about 200 N/inch ([0018], because Konagai discloses a glass mat with tensile strength it meets the Claim, see the 112 rejections above).

	In reference to Claim 3, modified Slayter discloses the glass mat of Claim 1, as described above.
	Konagai discloses the glass mat has a thickness that varies not greater than about 5% across the total width of the mat ([0059], [0061]-[0062], [0114]).

In reference to Claim 4, modified Slayter discloses the glass mat of Claim 1, as described above.
	Konagai discloses the glass mat has a caliper more than about 10% lower compared to an equivalent glass mat having an assembly of naturally packed glass fibers with an equivalent fiber diameter size ([0035], [0132], [0173]).

	In reference to Claim 5, modified Slayter discloses the glass mat of Claim 1, as described above.
	Minami discloses the organic resin comprises a urea-formaldehyde composition, a latex composition, a styrene-butadiene rubber (SBR) composition, a vinyl acetate ethylene composition, a blend or combination thereof ([0141] (PVA)).

In reference to Claim 7, modified Slayter discloses the glass mat of Claim 1, as described above.
	Konagai discloses the binder composition is about 5% by weight to about 50% by weight of the cured glass mat ([0070], [0102]).

	In reference to Claim 8, modified Slayter discloses the glass mat of Claim 1, as described above.
	Konagai discloses the assembly of fibers is a non-woven mat ([0099]).

	In reference to Claim 10, modified Slayter discloses the glass mat of Claim 1, as described above.
	Konagai discloses a polymer film coating adjacent to a surface of the glass mat ([0073]).

	In reference to Claim 11, Slayter discloses a glass mat comprising: an assembly of glass fibers consisting essentially of glass fibers (6:44-51) wherein the assembly of glass fibers are dimensionally constrained to reduce voids between the assembly of glass fibers (5:6, Items 75 & 76, confining belts) and a binder composition comprising an organic resin (9:48-49).
Konagai discloses a glass mat ([0038]-[0039]) comprising: an assembly of glass fibers ([0038]-[0039]), wherein the assembly of glass fibers are substantially randomly oriented with a tensile anisotropy of less than about 6 in any two directions, wherein the tensile anisotropy is the ratio of a tensile strength of the glass mat taken in the two directions ([0031], [0161], [0165], [0172], [0180], [0186], [0195], [0201], [0207], [0214], [0220], [0226]); and a binder composition comprising an resin ([0019]); wherein the glass mat has a caliper more than about 10% lower than an equivalent glass mat having an assembly of naturally packed glass fibers with an equivalent fiber diameter size ([0035], [0132], [0173]).
It would have been obvious to one of ordinary skill in the art to complete the glass mat of Slayter using the tensile strength ratio of Konagai because when the ratio does not exceed 1.3 it is defined to be excellent in isotropy ([0031]).
Minami discloses a glass mat ([0062]) comprising: a binder composition comprising an organic resin ([0041], [0237]).
It would have been obvious to one of ordinary skill in the art to complete the glass mat of Slayter using the surface roughness of Minami because Minami polishes the surface to reach a desired surface roughness ([0057]-[0058]).

	In reference to Claim 12, modified Slayter discloses the glass mat of Claim 11, as described above.
	Konagai discloses the glass mat has a dry tensile strength measured by American Roofing Manufacturer Association, test method 4-82 of about 50 N/inch to about 200 N/inch ([0018], because Konagai discloses a glass mat with tensile strength it meets the Claim, see the 112 rejections above).

	In reference to Claim 13, modified Slayter discloses the glass mat of Claim 11, as described above.
	Konagai discloses the glass mat has a thickness that varies not greater than about 5% across the total width of the mat ([0059], [0061]-[0062], [0114]).

	In reference to Claim 14, modified Slayter discloses the glass mat of Claim 11, as described above.
	Slayter does not disclose the glass mat has a surface roughness more than about 10% lower compared to an equivalent glass mat having an assembly of naturally packed glass fibers with an equivalent fiber diameter size. 
Minami discloses the glass mat has a surface roughness ([0057]-[0058]) when measured with an Optical Surface Profilometer of more than about 10% lower than an equivalent glass mat having an assembly of naturally packed glass fibers with an equivalent fiber diameter size, because Minami polishes the surface to reach the desired surface roughness).
It would have been obvious to one of ordinary skill in the art to complete the glass mat of Slayter using the surface roughness of Minami because Minami polishes the surface to reach a desired surface roughness ([0057]-[0058]).

	In reference to Claim 15, modified Slayter discloses the glass mat of Claim 11, as described above.
	Konagai discloses the organic resin comprises a urea-formaldehyde composition, a latex composition, a styrene-butadiene rubber (SBR) composition, a vinyl acetate ethylene composition, a blend or combination thereof ([0141] (PVA)).

In reference to Claim 17, modified Slayter discloses the glass mat of Claim 11, as described above.
	Konagai discloses the binder composition is about 5% by weight to about 50% by weight of the cured glass mat ([0070], [0102]).

	In reference to Claim 18, modified Slayter discloses the glass mat of Claim 11, as described above.
	Konagai discloses the assembly of fibers is a non-woven mat ([0099]).

	In reference to Claim 20, modified Slayter discloses the glass mat of Claim 11, as described above.
	Konagai discloses a polymer film coating adjacent to a surface of the glass mat ([0073]).

Claims 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Slayter, et al. (US 3,050,427) in view of Konagai, et al. (US 2015/0044455) and Minami (US 2006/0091780) as applied to Claims 1 and 11 above, and further in view of Huang, et al. (US 7,927,459).

	In reference to Claim 9, modified Slayter discloses the glass mat of Claim 1, as described above.
	Modified Slayter does not disclose the assembly of glass fibers consists essentially of an A-type glass fiber, a C-type glass fiber, an E-type glass fiber, an S-type glass fiber, an E-CR-type glass fiber, a wool glass fiber, or a combination thereof. 
Huang discloses the assembly of glass fibers consists essentially of an A-type glass fiber, a C-type glass fiber, an E-type glass fiber, an S-type glass fiber, an E-CR-type glass fiber, a wool glass fiber, or a combination thereof (5:15-22).
It would have been obvious to one of ordinary skill in the art to complete the glass mat of modified Slayter using the type of glass fibers of Huang because these types of fibers are low cost options (5:27-28).

	In reference to Claim 19, modified Slayter discloses the glass mat of Claim 11, as described above.
	Modified Slayter does not disclose the assembly of glass fibers consists essentially of an A-type glass fiber, a C-type glass fiber, an E-type glass fiber, an S-type glass fiber, an E-CR-type glass fiber, a wool glass fiber, or a combination thereof. 
Huang discloses the assembly of glass fibers consists essentially of an A-type glass fiber, a C-type glass fiber, an E-type glass fiber, an S-type glass fiber, an E-CR-type glass fiber, a wool glass fiber, or a combination thereof (5:15-22).
It would have been obvious to one of ordinary skill in the art to complete the glass mat of modified Slayter using the type of glass fibers of Huang because these types of fibers are low cost options (5:27-28).

Response to Arguments
Applicant's arguments filed May 31, 2022 have been fully considered but they are not persuasive.
Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.
	

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KELSEY C GRACE whose telephone number is (571)270-1113. The examiner can normally be reached Monday-Thursday 7:00 AM - 5:00 PM EST, Friday 7:00 AM - 11:00 AM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on (571)272-1176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KELSEY C. GRACE
Examiner
Art Unit 1742



/MONICA A HUSON/Primary Examiner, Art Unit 1742